 258'DECISIONS OF NATIONAL LABOR RELATIONS BOARDENGLAND BROTHERS,INC.andNEW ENGLANDJOINT BOARD,`RETAIL,WHOLESALE AND DEPARTMENT STORE UNION,CIO.Case No. 1-CA-958.May 23,1952Decision and OrderOn November 14, 1951, Trial Examiner Bertram G. Eadie issuedhis Intermediate Report in this proceeding, finding that the Re-spondent engaged and is engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices.Thereafter, the Respondent, the General Counsel, and the Union filedexceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial -Examiner, with the following additions and modifications.1.We find in agreement with the Trial Examiner that the Re-spondent is engaged in commerce within the meaning of the Act. Inso finding, we rely not only upon the facts found in the IntermediateReport under the heading "The Business of the Respondent," but alsoupon the additional facts in a stipulation of the parties, executedsubsequent to the hearing and hereby made a part of the record.Uponthe basis of this stipulation, we find that the Respondent annuallyreceives at its place of business within the Commonwealth of Massa-chusetts, merchandise valued in excess of $1,000,000, which originatesfrom points outside Massachusetts, and that the Respondent annually,ships from its, said place of business to points outside Massachusetts,merchandise valued in excess of $25,000.We accordingly find uponthe basis of the entire record and in accord with our jurisdictionalpolicy that it will effectuate the policies of the Act to assert jurisdic-tion in this proceeding?2.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by interrogating its employees concern-ing their union activity.In making his finding, the Trial Examinerrelied only upon the following incidents :'Pursuant to the provisions of Section3 (b) of the Act,the Board hav delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers'Murdock and Peterson].2Federal Dairy Co,Inc,91 NLRB 638,Stanislaus ImplementcCIiardicarc Co, Ltd,91 NLRB 61899 NLRB No. 43. ENGLAND BROTHERS, INC.259(a) Smith's interrogation of employee Descz : "Was it a big meetinglast night?" 3(b) Yeager's remark to employee Gaillardet: "I under-stand you are in the Union"; 4 (c) Bossidy's 8 interrogation of em-ployee Gaillardet as to whether she had signed a card for the Union.'However, we also rely upon the following conduct, as fully set forthin the Intermediate Report : Supervisor Yeager IS 7 interrogation ofemployee Chojnowski, and Supervisor Bossidy's interrogation of em-ployee Nagelschmidt, in effect inquiring as to what advantages theythought they could derive from the Union .8We do not agree with the Respondent's contention that these actsof interrogation do not violate the Act because of their allegedlyisolated nature.Their very number belies the characterization.Theconduct in question involved multiple incidents affecting a numberof employees.9Nor do we agree that such conduct was "innocuous,"as contended by the Respondent.The Board has consistently heldthat interrogation of this type constitutes interference, restraint, andcoercion violative of the Act.103.The General Counsel and the Union except to certain observa-tions made by the Trial Examiner on page 266 of the IntermediateReport, dealing with the absence of knowledge of these acts of inter-rogation by higher management. These observations and speculationsare not here material and we therefore do not adopt them.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, England Brothers,3The Board has held that interrogations as to attendance at union meetings violatesSection 8(a) (1) of the ActA. J. Siris Products Corporation of Virginia,90 NLRB 132,137;Marr,Knittsng Inc.,90 NLRB 479."Old Town ShoeCo, 91 NLRB 240.5 The Respondent urges that even if Bossidy made this statement,she was only aminor supervisor and, as such,her statements cannot be attributed to the Respondent.we do not agree.Bossidy testified that she was the-head of the leather goods, jewelry,and hosiery department;that she was an assistant buyer, went out on buying trips likeother buyers,that she directed and assigned the work of the employees in her department ;that she arranged lunch hours and had the power to reprimand clerks when necessityrequiredOn the basis of the above,we find that Bossidy is a supervisor within themeaning ofthe Act.°Shell OilCo , 95 NLRB 952;McKesson&Robbins,Inc,92 NLRB 1432,A.Kravitz &Company,89 NLRB 1415.7Supervisor Yaeger admitted that she "asked several people-quite a few"this question.8The Board has held that this t.i pe of interrogation constitutes a violation of Section8 (a) (1) of the Act.Charbonneau Packing Corp,95 NLRB 1166;Forest Lawn MemorialParkAt sociatson,Inc , 97NLRB 309qChesapeake it Potomac Telephone CompanyofWetVttginia,98 NLRB 168.'°Standatd-Coosa-Thafelt c,Coinpanii,85 NLRB 1358 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., of Pittsfield,Massachusetts, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning attendance at unionmeetings, membership in labor organizations, inquiring of them con-cerning their expectation of gain from organizational activity or inany related manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist New England Joint Board, Retail,Wholesale and Department Store Union, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any or all of such activities except to the extent that suchright may be affected by an agreement requiring membership in a*labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act.(a)Post at its place of business at Pittsfield, Massachusetts, copiesof the notice attached hereto and marked "Appendix A." 11Copies ofsaid notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent or by itsrepresentatives, be posted by Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of'this'Order what steps Respond-ent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their at-tendance at union meetings, or their union affiliation, or inquireIl In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals Enforcing an Order." ENGLAND BROTHERS, INC.261of them concerning their expectation of gain from union organiza-tional activity, or in any related manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist NEWENGLAND JOINT BOARD, RETAIL, WHOLESALE, AND DEPARTMENTSTORE UNION, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe permitted by the provisions of Section 8 (a) (3) of the NationalLabor Relations Act.ENGLAND BROTHERS, INC.,Employer.Dated ------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days after its date and mustnot be, altered, defaced, or covered by any other material,Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge, filed July 2, 1951,' by Harry Irwin, president of NewEngland Joint Board, Retail, Wholesale and Department Store Union, CIO, hereinreferred to as the Union, the General Counsel of the National Labor RelationsBoard, herein referred to as the General Counsel, and the National Labor Rela-tions Board, herein referred to as the Board, by the Regional Director for the FirstRegion (Boston, Massachusetts), issued a complaint against England Brothers,Inc., herein referred to as the Respondent.Copies of the charges and of thecomplaint were duly served on the Respondent.The complaint alleged that theRespondent'had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein referred to asthe Act.With respect to the unfair labor practices, the complaint alleges that the Re-spondent, at numerous times during the period beginning on or about May 1, 1951,and continuing thereafter to the date of the issuance of the complaint, by itsofficers and agents, did interfere with, restrain, and coerce its employees in theexercise of the rights guaranteed in Section 7 of the Act, by various actsincludingthe following without limitation : (a) Interrogating employees concerning theirunion membership; (b) interrogating employees concerning their attendance atunion meetings, and that the acts of Respondent as above set forth constituteunfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and Section 2 (6) and (7) of the Act.The Respondent filed its answer denying any unfair labor practices but ad-mitted the allegation of the complaint to the effect that Respondentwas and isengaged in commerce within the meaning of the Act.' Original charge filed June 13, 1951.215233-53-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDA motion for a bill of particulars was demanded by Respondent and orderedby a Trial Examiner.No bill of particulars in accordance with the order wasserved on the Respondent.However, no testimony offered by the General Counselwas objected to by Respondent on the grounds that it had not been pleaded andno motion was made to bar offered testimony in that it was not in compliancewith the order directing the issue of a bill of particulars.Pursuant to notice, a hearing was scheduled and held on September 5, 1951,at Pittsfield,Massachusetts, before the undersigned Bertram G. Eadie, a TrialExaminer duly designated by the Chief Trial ExaminerThe General Counsel,,the Respondent, and the Union were represented at the hearing by counsel.Allparties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issuesMotions were made by Respondent at the close of the General,Counsel's case and again at the close of the whole case for the dismissal of thecomplaint ; the Trial Examiner reserved decision on these motions and now denies-them.Motions were also made by General Counsel and counsel for Respondentto amend the pleadings to conform to the evidence ; without objection from either.counsel the motions were granted.Both counsel argued orally at the close of the whole case.Briefs have beenfiled by counsel for both parties and have been considered by the Trial Examiner.Upon the entire record in the case, from his observation of the witnesses, andupon examination of the exhibits in evidence, the Trial Examiner makes the-following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times material herein, a corporation.organized and existing under the laws of the Commonwealth of Massachusetts,having its principal office and place of business at Pittsfield, Massachusetts, whereit is engaged in the business of operating a department store, selling the varioustypes of merchandise usually handled by metropolitan department stores. It.employs approximately 350 men and women in carrying on its establishment.The Respondent admitted in its answer that it causes, and continuously hascaused at all times herein mentioned, large quantities of general merchandise-used by it in its business to be purchased and transported in interstate commercefrom and through various States of the United States other than the Common-wealth of Massachusetts, and causes, and continuously has caused at all timesmentioned herein, substantial quantities of general merchandise to be sold andtransported from its plant in interstate commerce to States of the United States.other than the Commonwealth of Massachusetts.The Trial Examiner therefore finds that Respondent is engaged in commerce-within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDNew England Joint Board, Retail, Wholesale and Department Store Union,CIO, is a labor organization which admits to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent conductsa largedepartment store in the city of Pittsfield,Massachusetts.The Union inaugurateda campaignin that cityin the spring of ENGLAND BROTHERS, INC.2631951 to unionize the employees of the various mercantile establishments of thecity among which was the establishment of the Respondent.Upon hearing that the employees of Respondent were being solicited by theUnion as prospective members, Benjamin M. England,referred to herein asEngland, vice president and clerk of the Respondent,proceeded with BerthaYeager, referred to herein as Yeager,personnel director of Respondent, to theoffice of Ely,King, Kingsbury&Lyman, attorneys at Springfield,Massachusetts.He there consulted with Mr. Corcoran,2as to the legal right of Respondentrelative to the unionization campaign.He was accompanied at the conferenceby Yeager and Simon England,an officer of Respondent.Corcoran advisedEngland as to the rights of Respondent under the Act and pointed out to himillustrations which would constitute unfair labor practices.UponEngland's return toPittsfieldand at the suggestion of Corcoran,he calleda meeting of the Respondent's supervisors, about which he testified credibly asfollows :"A.Well, I told them that we, as a firm, felt that we were opposed tohaving a union in our store because we felt we Would prefer to deal directlywith our employees,rather than with them'through any outside organi-zation.I enumerated the past history of the store...itsworking con-ditions and its improvements...and stated definitely to my recollection,that while it was the right of any individual to join any organization theywanted, that was our opinion;that we would prefer not to have a unionwithin our store,because we wanted to deal directly."Also that...for their knowledge...whether a person signed aunion card or was threatened,made no difference,whether they signed ordidn't sign.They had the right to do, what any individual wished. I toldthose facts to the supervisors and told them specifically that they shouldknow those facts so that if they were asked, that they were not to go backand call departmental meetings but just keep those facts in their heads.Q. Did youadmonish them not to initiate any conversations along thisline?A. I told them only that I was telling them these facts so that when theywere asked,when a conversation was brought up to them,they should havethose facts,they were not to'initiate conversations in order to call meetings.Q.'In other words, so that they wouldn't be'speechless,you were puttingthese facts before them,just as you would on any of the other matters, isthat true?A. Yes.While the campaign for unionization was in progress,some of the super-visory employees entered into conversations with other of the employees of Re-spondent which thereupon became the basis for the resulting charges of unfairlabor practices on the part of Respondent.These incidents are fully set forthin the following section hereof.B. Interference, restPaint, and coercion.The overt acts charged as unfair labor practices in violation of the Act on thepart of Respondent are as follows :1.Yeager, a supervisory employee, in-conversation with employee Chojnowski,with reference to the fact that his sales had not been in line with what he haddone previously in the toy department, was told by him that the people who hadbeen there longer than he had a following, which accounted for their betterHugh J Corcoran appeared as counsel for Respondent at the hearing 264DECISIONSOF, NATIONALLABOR RELATIONS BOARDshowing.Yeager suggested that she felt he could do better than he was,doing,because lie had done a very good job in the past, during the Christmas holidays.She suggested that he accept a transfer to the men's clothing department wherethere was a vacancy and that there would be an opportunity to increase hiswages as a higher commission on sales was paid there.During the conversationtheUnion was discussed and Yeager in the course of it said, "What he[Chojnowski] felt the Union could do for the people that the store couldn't."His response was "more money."2.Smith, a supervisory employee, carried on a conversation with employeeDunham as follows :He [Dunham] made the statement one day that he [Dunham] was nolonger interested in the Union for many reasons. I [Smith] naturally,asked him why.He told me several reasons why he wasn't.3.Bossidy, a supervisory employee, conversed with employee Bigelow inwhich the following colloquy ensued, to wit :A. I [Bossidy] asked herwhat she thought the Union could do for her,and she told me that she thought they could do more for her by letting herreceive a larger salary ; and that she was sure that there were othersreceiving a larger salary than she was, being a trainee, and I replied to herthat that was a perfectlygood reason.If she thought she could receive morethrough the Union, I didn't blame her for joining.4.Smith, a supervisory employee, in conversation with employee Descz, thefollowing colloquy took place, to wit :The witness: "Yes.He [Smith]said,'perhaps everything will be betterwhen the Union gets in.'I said, 'I think probably it would.'He said, 'I amwondering what the advantages will be.' I said, 'Well,perhaps as far assalariesare concerned, it will be better.'"He brought out the point that hedidn'tknow what the buyers' positionwould be when the Union got into the store ; and I said, 'I wouldn't know.'I think he was concerned about that."'sssssssThe witness : "Well he just more or less elaborated. . . .Trial Examiner Eadie : I don't want that. I want what he said,,if anything,and what you said.The witness : "It was more or less of a wisecrack, if anything.He said,'Was it a big meeting last night?' I said, 'Yes it was quite a good meeting."'5.England, an official of Respondent, in conversation with employee HattieSmith :Q. And what did Mr. England say to you, and what did yousay to Mr.England?A.Well, nothing really against the Union.He said that was everyone'sprivilege.If they wanted tosign acard, they could.Theydidn'thave to;itwas just up to them.Q.Were you asked any questions?A. I was not asked any questions.During the conversation, we did talka little union, but not on his say-so. It just came in our conversation,that'sall.6.Bossidy,a supervisory employee,in conversation with employee Gaillardet,asked her:Just one question.Mrs. Bossidyasked me if I signed a card for the Union. ENGLAND BROTHERS, INC.2657.Yeager, a supervisory employee, in a conversation with employee Gaillardetsaid :A. She [Yeager] says, "I understand you are in the Union," and I said,-"Yes," and that is all there was to it.8.Bossidy, a supervisory employee, in conversation with employee Nagel-schmidt, the conversation proceeded as follows :Q.What did Miss Bossidy say to you, and what did you say to MissBossidy?A.Well, she just asked me what advantages I thought that the Union couldgive us, other than what we are getting now, or what the store would give us,and I said the only thing that I knew of would be more money, and that iswhat most of the girls want . . . a one percent commission.Q. Did Miss Bossidy ask if you were a member of the Union?A. No.Q. Did she ask you how you felt about the Union?A. No, I think those are my exact ... the exact words that we both used.It wasn't a long conversation; it was very brief.9.Smith, a supervisory employee, was brought into a conversation withemployees Hayes and Dunham, a narration of which follows :Q. Directing your attention at or about May 1951, were you ever ques-tioned by any representative of management concerning your unionactivity?A.We had numerous discussions on unionism, union activities.The onlytime that the subject was brought up by anyone other than me was onThursday . . . the Thursday before May, which would be May 16.Q. Probably.A.Mr. John Hayes was delivering out the pays, and he came over toMr. Smith and I. I was marking some merchandise, and Mr. Hayes saidtoMr. Smith, "What do you hear about the Union? I hear they are reallygoing in this place," or words to that effect. I can't quote his exact words.Ernie [Smith] said to Mr. Hayes, "Well, I don't know too much about it."The witness : Right.Mr. Smith said to Mr. Hayes, "What do you hearabout the Union?"Mr. Smith said to Mr. Hayes, "I don't know too muchabout it.Why don't you ask Bill? He is a big shot in the Union."Imerely said to Mr. Hayes, "I don't know anything about the Union."I don't think it was any of Mr. Hayes' business, or anyone elses, for me totellwho was .. . .Argument and ConclusionsThe Trial Examiner finds that there cannot be any unfair labor practiceimputed to Respondent based on any act, speech, or conversation of England,his words and actions were barren of any words of interrogation, or "threatof reprisal or force or promise of benefit." aLikewise, .the conversations of supervisory employees Yeager, Smith, andBossidy were of a similar character and cannot be entertained as substantialevidence justifying the complaint in this case that Respondent has committedunfair labor practices under the Act, with the exception, however, that :3 Section 8 (c) ofthe Act. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Yeager, in a conversation with employee Gaillardet, asked her, "I under-stand youare inthe Union."(b) Smith, a supervisory employee, asked employee Descz, "Was it a bigmeeting last night?"(c)Bossidy, a supervisory employee, in conversation with employee Gail-]ardet, asked, "Mrs. Bossidy asked me if I signed a card for the Union."The Trial Examiner finds- that the foregoing exceptions place the Respondentin a position of having violated the provisions of the Act.This conclusion is notnovel or exceptional, the Board inStandard-Coosa-Thatcher Company, et al,85NLRB 1358, set forth and reiterated its policy as to interrogation by super-visory employees and has consistently followed its determination in many sub-sequent cases.The Trial Examiner therefore reaches the conclusion that Re-spondent committed violations of the Act in the acts and procedures of its super-visory employees.While these acts were not refuted by the Respondent, never-theless, they were not condoned.Neither the charge nor the complaint particu-larized in setting forth the specific acts of complaint and there was no evidenceproduced at the hearing that any knowledge of the supervisory employees' actswas brought to the attention of Respondent prior to the hearing by the com-plaining union.The action of Respondent's vice president, England, in consult-ing counsel and undertaking to be guided by his advice, furnishes an inferencebased on surrounding facts and circumstances that if these instances of unfairlabor practices had been called to the attention of Respondent, remedial actionwould have been taken by it to undo harm, if any, which had been causedto the Union or the employees of Respondent.The Trial Examiner concludes that the actions of the supervisory employeesof Respondent were unfair labor practices under the provisions of Section S(a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, the Trial Examiner shall recommend that it cease and desisttherefrom and that it take certain affirmative action designated to effectuatethe policies of the Act.The Trial Examiner is persuaded that the Respondent's conduct poses a threatthat it might in the future commit other unfair labor practices persuasivelyrelated to those found herein.The preventive purposes of the Act will bethwarted unless the order is coextensive with this threat. It will, therefore, berecommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.New England JointBoard,Retail,Wholesale and Department Store Union,CIO, is a labororganizationwithinthe meaningof Section 2 (5) of the Act. W. SHANHOUSE SONS, INC.2672.-By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]W. SHANHOUSE SONS, INC.andUNITED GARMENT WORKERS OFAMERICA, AFL, PETITIONERW. SHANHOUSE SONS, INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA, CIO, PETITIONER.CasesNos.15-RC-627 and 15-RC-649.May 23,1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election'I an election bysecret ballot was held on April 1,'1952,, under the direction and super-vision of the Regional Director for the Fifteenth Region among theemployees of the Employer in the unit found appropriate. At theclose of the election, the parties were furnished a tally of ballots.Thetally shows that there were approximately 77 eligible voters and that72 ballots were cast, of which 36 were for the Amalgamated ClothingWorkers of America, CIO, herein called the Amalgamated, none forthe United Garment Workers of America, AFL, herein called theGarment Workers, 35 against the participating labor organizations,and 1 ballot was challenged.As the challenged ballot was sufficient in number to affect the re-sults of the election, the Regional Director investigated the challenge,and on April 16, 1952, issued and duly served upon the parties hisreport on challenged ballot.The Regional Director's report reveals that the challenged ballotwas cast by employee Patsy Peace, who was employed from September12, 1951, until March 14, 1952, as a sewing machine operator, a classi-fication falling within the appropriate unit.On March 14, 1952,Peace was transferred to a clerical classification on a 30-day proba-tional basis.Itwas clearly understood that Peace would decideduring this 30-day period whether she wished to remain in the officeor return to the job of sewing machine operator; and the office man-ager of the Employer also reserved decision during this period as towhether Peace was satisfactory as an office employee.At the time ofthe election, neither Peace nor the Employer had resolved the questionof her probational status.1Not reported.99 NLRB No. 52.